—In an action to recover damages in connection with the sale of personal property, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), entered July 20, 1993, as granted the cross motion of the defendants City of New York and the Commissioner of the New York City Department of Social Services to dismiss the complaint insofar as it was asserted against them for failure to exhaust administrative remedies.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the plaintiffs, by way of their negligence cause of action, are actually seeking judicial review of an administrative determination. Since the plaintiffs failed to exhaust their administrative remedies with respect to the determination that they seek to review, the Supreme Court did not err in dismissing their complaint insofar as it was asserted against the appellants (see, Matter of Beyah v Scully, 143 AD2d 903; New York City Health & Hosps. Corp. v Hilton, 136 Misc 2d 143, affd 145 AD2d 302). We reject the plaintiffs’ contention that the exhaustion doctrine should not be applied under the circumstances of this case. Thompson, J. P., Lawrence, O’Brien and Krausman, JJ., concur.